DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al. (2004/0245564) in view of Yeh et al. (2012/0289009).
As for claim 1, Yang et al. show in Fig. 2 and related text a transistor comprising:
a semiconductor substrate 200 comprising a protrusive semiconductor portion protruded from a lower surface 201 of the semiconductor substrate;
a gate dielectric layer 204b on the semiconductor substrate;
a gate electrode 204a on the gate dielectric layer;
a spacer 210 on a sidewall of the gate electrode, wherein an outer surface of the spacer has a concave portion, the spacer has a top end in contact with only the sidewall of the gate electrode; and
 a source/drain 206 in the semiconductor substrate.
Yang et al. do not disclose the spacer has a thickness gradually enlarged from the top end of the spacer.
Yeh et al. teach in Fig. 5 and related text the spacer 218a has a thickness gradually enlarged from the top end of the spacer.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the spacer having a thickness gradually enlarged from the top end of the spacer, as taught by Yeh et al., in Yang et al.'s device, in order to provide a better implantation shield for the channel region, increase the initial lateral separation between the source/drain regions, and prevent an undesirable overlap between the gate electrode and the source/drain regions. 
Generally, differences in thickness do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).

As for claim 2, the combined device shows the outer surface of the spacer has an upper convex portion (upper corner) and a lower convex portion (lower corner), wherein the concave portion is between the upper convex portion and the lower convex portion (Yang: Fig. 2).

As for claim 3, the combined device shows the upper convex portion of the spacer is on the sidewall of the gate electrode (Yang: Fig. 2).

As for claim 4, the combined device shows the lower convex portion of the spacer is on a sidewall surface of the semiconductor substrate (Yang: Fig. 2).

As for claim 5, the combined device shows the semiconductor substrate comprises a leaned sidewall surface 201c, the spacer is on the leaned sidewall surface of the semiconductor substrate (Yang: Fig. 2).

As for claim 6, the combined device shows the semiconductor substrate further comprises an upper surface 201a above the leaned sidewall surface, wherein the gate electrode is on the upper surface of the semiconductor substrate (Yang: Fig. 2).

As for claim 7, the combined device shows the lower surface is below the leaned sidewall surface, the spacer is on the lower surface of the semiconductor substrate (Yang: Fig. 2).

As for claim 8, the combined device shows the protrusive semiconductor portion has a bottom size of a first direction (horizontal direction) larger than a size of the gate electrode in the first direction (Yang: Fig. 2).

As for claim 10, the combined device shows the protrusive semiconductor portion has a bottom size of a first direction (horizontal direction) larger than a top size of the protrusive semiconductor portion in the first direction (Yang: Fig. 2).



As for claim 13, the combined device shows an included angle (180-[Symbol font/0x66]) between the leaned sidewall surface and the upper surface on the protrusive semiconductor portion is 120 degrees to 150 degrees (Yang: Col. 5, lines 29-31).

As for claim 14, the combined device shows the gate dielectric layer is on the leaned sidewall surface of the protrusive semiconductor portion (Yang: Fig. 2).

As for claim 16, the combined device shows a size D1 of the protrusive semiconductor portion in a second direction (vertical direction) is 300 Å to 400 Å (Yang: Col. 5, lines 23-26).

As for claim 17, the combined device shows the protrusive semiconductor portion has a trapezoid shape (Yang: Fig. 2).

As for claims 9, 11 and 15, Yang et al. and Yeh et al. disclosed substantially the entire claimed invention, as applied to claims 8, 10 and 14, respectively, above, including the protrusive semiconductor portion has a top size of the first direction; and the gate dielectric layer has a thickness (Yang: Fig. 2).
Yang et al. do not disclose a difference between the top size of the protrusive semiconductor portion and the size of the gate electrode is within 10nm (claim 9); a 
 It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include a difference between the top size of the protrusive portion and the size of the gate electrode being within 10 nm, a difference between the bottom size and the top size being 600 Å-800 Å, and the thickness of the gate dielectric being 300 Å to 400 Å, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811